Simmons, C. J.
1. In a suit to establish a lost deed, a quitclaim deed executed at the same time to the same land conveyed in the alleged lost deed, to the same grantee, and attested by the same witnesses, but executed by a different grantor, is irrelevant and not admissible in evidence.
2. If a plaintiff fails to establish the material allegations,of his petition, or if . his testimony is contradictory and uncertain as to such allegations, the court, on motion to nonsuit, should construe the evidence most strongly against him, and may, if no other testimony appears, be authorized to grant a non-suit ; but if the plaintiff introduce other witnesses whose testimony is sufficient to establish the allegations of the petition, it is error to grant a nonsuit.

Judgment reversed.


All the Justices concurring.